                                          Case 4:20-cv-00471-HSG Document 10 Filed 04/29/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICKEY PAUL MURRAY,                                Case No. 20-cv-00471-HSG
                                   8                    Petitioner,                         ORDER TO SHOW CAUSE;
                                                                                            GRANTING LEAVE TO PROCEED IN
                                   9             v.                                         FORMA PAUPERIS
                                  10     J. LOZANO,                                         Re: Dkt. No. 3
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a state prisoner incarcerated at California Medical Facility, has filed a pro se

                                  14   petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 challenging a conviction from

                                  15   Monterey County Superior Court. Dkt. No. 1 at 1. His request to proceed in forma pauperis is

                                  16   GRANTED. Dkt. No. 3

                                  17                                            BACKGROUND

                                  18          In 2017, petitioner was convicted by a Monterey County jury of possession of a firearm by

                                  19   a felon (Cal. Pen. Code § 29800(a)(1)), possession of ammunition by a felon (Cal. Pen. Code

                                  20   § 30305 (a)(1)), possession of cocaine for sale (Cal. Health & Saf. Code § 11351), possession of

                                  21   heroin for sale (Cal. Health & Saf. Code § 11351), possession of methamphetamine for sale (Cal.

                                  22   Health & Saf. Code § 11378), three counts of possession of a controlled substance while armed

                                  23   with a firearm (Cal. Health & Saf. Code § 11370.1(a)); assault with a semiautomatic firearm (Cal.

                                  24   Pen. Code § 245 (b)), shooting at an inhabited dwelling (Cal. Pen. Code § 246), shooting at an

                                  25   unoccupied vehicle (Cal. Pen. Code § 247(b)), and discharging a firearm with gross negligence

                                  26   (Cal. Pen. Code § 246.3(a)). The jury also found true allegations that defendant was armed with a

                                  27   firearm (Cal. Pen. Code § 12022(c)) in the commission of the three counts involving possession

                                  28   for sale of narcotics, and that defendant personally used a firearm (Cal. Pen. Code § 12022.5(a)) in
                                            Case 4:20-cv-00471-HSG Document 10 Filed 04/29/20 Page 2 of 4




                                   1   the commission of the assault, shooting, and firearm discharge counts. The trial court sentenced

                                   2   defendant to 15 years and 8 months in prison. People v. Murray, No. H046866, 2019 WL

                                   3   5387923, at *1 (Cal. Ct. App. Oct. 22, 2019); Pet. at 1-2. Petitioner appealed and the appellate

                                   4   court reversed the judgment and remanded the matter to the trial court for the limited purpose of

                                   5   correcting a clerical error regarding custody credits, and to allow the trial court to consider

                                   6   whether to exercise its newly enacted discretion to strike the section 12022.5 enhancement under

                                   7   section 1385. The trial court corrected the clerical error regarding custody credits and, on March

                                   8   21, 2019, the trial court declined to strike the enhancement and reinstated the sentence. Murray,

                                   9   2019 WL 5387923, at *1. On April 29, 2019, petitioner again appealed the conviction and

                                  10   sentence, and the state appellate court denied both the appeal and the separate habeas petition on

                                  11   October 22, 2019. 2019 WL 5387923. Petitioner reports that, in 2018, the California Supreme

                                  12   Court denied his petition for review. He also reports that he currently has a petition for a writ of
Northern District of California
 United States District Court




                                  13   habeas corpus pending in the California Supreme Court. Dkt. No. 1 at 3-4.

                                  14                                               DISCUSSION

                                  15   A.      Standard of Review

                                  16           This Court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  17   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  18   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). A

                                  19   district court considering an application for a writ of habeas corpus shall “award the writ or issue

                                  20   an order directing the respondent to show cause why the writ should not be granted, unless it

                                  21   appears from the application that the applicant or person detained is not entitled thereto.” 28

                                  22   U.S.C. § 2243.

                                  23   B.      Claims

                                  24           Petitioner alleges the following grounds for federal habeas relief: (1) numerous instances

                                  25   of ineffective assistance of trial counsel, (2) instructional error in giving an instruction regarding

                                  26   mutual combat; and (3) violation of the Double Jeopardy clause when the trial court failed to stay

                                  27   two of the possession for sale convictions pursuant to Cal. Penal Code § 654. Liberally construed,

                                  28
                                                                                          2
                                           Case 4:20-cv-00471-HSG Document 10 Filed 04/29/20 Page 3 of 4




                                   1   the claims appear cognizable under § 2254 and merit an answer from respondent.1 See Zichko v.

                                   2   Idaho, 247 F.3d 1015, 1020 (9th Cir. 2001) (federal courts must construe pro se petitions for writs

                                   3   of habeas corpus liberally).

                                   4                                              CONCLUSION

                                   5          For the foregoing reasons and for good cause shown,

                                   6          1.      Petitioner’s request to proceed in forma pauperis is GRANTED. Dkt. No. 3.

                                   7          2.      The Clerk shall serve electronically a copy of this order upon the respondent and

                                   8   the respondent’s attorney, the Attorney General of the State of California, at the following email

                                   9   address: SFAWTParalegals@doj.ca.gov. The petition and the exhibits thereto are available via

                                  10   the Electronic Case Filing System for the Northern District of California. The Clerk shall serve by

                                  11   mail a copy of this order on petitioner.

                                  12          3.      Respondent shall file with the Court and serve on petitioner, within sixty (60) days
Northern District of California
 United States District Court




                                  13   of the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules

                                  14   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted

                                  15   based on the claims found cognizable herein. Respondent shall file with the answer and serve on

                                  16   petitioner a copy of all portions of the state trial record that have been transcribed previously and

                                  17   that are relevant to a determination of the issues presented by the petition.

                                  18          If petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                  19   Court and serving it on respondent within thirty (30) days of the date the answer is filed.

                                  20          4.      Respondent may file, within sixty (60) days, a motion to dismiss on procedural

                                  21   grounds in lieu of an answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules

                                  22   Governing Section 2254 Cases. If respondent files such a motion, petitioner shall file with the

                                  23   Court and serve on respondent an opposition or statement of non-opposition within twenty-eight

                                  24   (28) days of the date the motion is filed, and respondent shall file with the Court and serve on

                                  25   petitioner a reply within fourteen (14) days of the date any opposition is filed.

                                  26
                                  27   1
                                        Given petitioner’s statement that he has a writ for a petition of habeas corpus still pending in the
                                  28   California Supreme Court, it is unclear if he has exhausted his state remedies as required by 28
                                       U.S.C. § 2254(b).
                                                                                         3
                                          Case 4:20-cv-00471-HSG Document 10 Filed 04/29/20 Page 4 of 4




                                   1          5.      Petitioner is reminded that all communications with the Court must be served on

                                   2   respondent by mailing a true copy of the document to respondent’s counsel. Petitioner must keep

                                   3   the Court informed of any change of address and must comply with the Court’s orders in a timely

                                   4   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant

                                   5   to Federal Rule of Civil Procedure 41(b). See Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir.

                                   6   1997) (Rule 41(b) applicable in habeas cases).

                                   7          6.      Upon a showing of good cause, requests for a reasonable extension of time will be

                                   8   granted provided they are filed on or before the deadline they seek to extend.

                                   9          This order terminates Dkt. No. 3.

                                  10          IT IS SO ORDERED.

                                  11   Dated: 4/29/2020

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                        HAYWOOD S. GILLIAM, JR.
                                  13                                                    United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
